     Case: 1:20-cv-02713-PAB Doc #: 15 Filed: 07/08/21 1 of 1. PageID #: 427




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO


    Richard M. Osborne,                            Case No. 1:20cv2713

                          Debtor/Appellant,
                  -vs-                             JUDGE PAMELA A. BARKER


    Kari Coniglio,
                                                   JUDGEMENT ENTRY
                          Trustee/Appellee


          This Court, having issued its Memorandum of Opinion and Order on the Notice of Appeal

   filed by Richard M. Osborne from the Order of the Bankruptcy Court entered on October 24, 2020,

   hereby affirms that decision. In addition, the Court denies Appellant Richard Osborne’s Motion to

   Supplement the Record (Doc. No. 7).

          This case is hereby TERMINATED.

          IT IS SO ORDERED.


                                                       s/Pamela A. Barker
                                                      PAMELA A. BARKER
   Date: July 8, 2021                                 U. S. DISTRICT JUDGE




17-17361-aih   Doc 1128     FILED 07/12/21      ENTERED 07/12/21 14:45:01          Page 1 of 1
